THE THIRTEENTH COURT OF APPEALS

                                   13-15-00326-CV


                          Cameron County Appraisal District
                                       v.
                               Gurosa Corporation


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                           Trial Cause No. 2009-11-6418-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

September 3, 2015